DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	This application is a CON of PCT/EP2019/075876 filed 09/25/2019. 
	This application also claim foreign benefits of FRANCE FR18/01018 filed 09/28/2018, FRANCE FR18/01015 filed 09/28/2018, and FRANCE FR18/01017 filed 09/28/2018.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
	The claims of the instant application are afforded the effective filing date of 09/25/2019.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/26/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, drawn to a water-in-oil (W/O) emulsion composition, in the reply filed on 08/04/2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups/inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/04/2022.

Status of the Claims
	Claims 1-20 are pending in this instant application, of which claims 19-20 are withdrawn at this time being drawn to a nonelected groups/inventions. 
	Claims 1-18 are examined herein on the merits for patentability.

Claim Objections
Claim 5 is objected to because of the following informalities:  please remove “and” recited before “salts or derivatives of these active ingredients”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the parenthetical recitation “(prostaglandin analogues)” is indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claims or merely descriptors of other elements of the claims. It is noted that [p]arenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). 
Furthermore, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “anti-alopecics,” and the claim also recites “prostaglandin analogues,” which is the narrower statement of the limitation. The claim(s) 4 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As a result, claim 4 does not clearly set forth the metes and bound of patent protection desired.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11, 14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahlin et al (9 July 2008; EP 1941869 A1).
Regarding claim 1, Sahlin teaches a w/o emulsion comprising 75-85% by weight of a water phase, particularly 76% by weight of a water phase, and a fat phase containing oils and emulsifiers such as sorbitan esters and polyglycerol ester (Abstract; [0001], [0010], [0019], [0024], [0048]-[0057]; Examples 1-16).
Regarding claim 10, Sahlin teaches the sorbitan ester is sorbitan monooleate ([0055]; Examples 1-16).
Regarding claims 11 and 14, Sahlin teaches the polyglycerol ester is PEG-30 dipolyhydroxystearate ([0055]; Examples 1-16).
Regarding claims 17-18, Sahlin teaches the sorbitan ester is present in the emulsion in an amount of 1% w/w ([0055]; Examples 1-16).
As a result, the aforementioned teachings from Sahlin are anticipatory to claims 1, 10-11, 14 and 17-18 of the instant invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manetta et al (US 2013/0209381 A1) in view of Soffin et al (US 2007/0072781 A1).
Regarding claim 1, Manetta teaches an emulsion comprising an aqueous gel phase containing 60-80% water and 0.01 to 5% gelling agents, and an oily phase containing oils and emulsifiers ([0010]-[0096]; Examples 1-6; claims 1-38).
However, Manetta does not teach the emulsifiers system comprises a sorbitan ester and a polyglycerol ester of claim 1.
Regarding the emulsifiers system comprises a sorbitan ester and a polyglycerol ester of claim 1, Soffin teaches a water-in-oil emulsion containing an aqueous phase and an oil phase, wherein the oil phase contains oils and emulsifiers containing sorbitan oleate and PEG-30 dipolyhydroxystearate ([0006],[0008], [0033]-[0034], [0045], [0085]-[0087]; Tables 1-2; claims 1 and 19-20).
It would have been obvious to one of ordinary skill in the art to include a mixture of sorbitan oleate and PEG-30 dipolyhydroxystearate as the emulsifiers in the emulsion of Manetta so as to form an desired w/o emulsion, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Soffin teaches a mixture of sorbitan oleate and PEG-30 dipolyhydroxystearate is the preferred emulsifiers when forming a stable w/o emulsion (Soffin: [0006], [0008], [0035]; Table 2). One of ordinary skill in the art would have reasonable expectation of success of including a mixture of sorbitan oleate and PEG-30 dipolyhydroxystearate as the emulsifiers in the emulsion of Manetta so as to form an desired w/o emulsion, because, Manetta also indicated that sorbitan esters and polyglycerol esters are suitable emulsifiers used in forming a stable emulsion (Manetta: [0045]). Thus, an ordinary artisan seeking to form a w/o emulsion that remain stable for long periods of time, would have looked to selecting a mixture of sorbitan oleate and PEG-30 dipolyhydroxystearate from a list of known w/o emulsifiers, and achieve Applicant’s claimed invention with reasonable expectation of success. As such, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 2, Manetta teaches the emulsion is suitable for topical administration and further contains an active agent and the aqueous phase is an aqueous gel phase containing gelling agents ([0010]-[0055]). 
Regarding claim 3, neither the emulsion Manetta nor the emulsion of Soffin contain octyldodecanol and/or octyldodecylxyloside.
Regarding claims 4-5, Manetta teaches the active agent is ivermectin ([0021]-[0035], [0067]-[0073], [0076]-[0096]; Examples 1-6; claims 1-38).
Regarding claims 6-9, Manetta teaches the gelling agent is selected from carboxyvinyl polymers, xanthan gums, and AMPS copolymer dispersion ([0051]-[0053]).
Regarding claim 10, as discussed above, Soffin teaches sorbitan oleate as one of the preferred emulsifiers.
Regarding claim 11, as discussed above, Soffin teaches PEG-30 dipolyhydroxystearate as one of the preferred emulsifiers.
Regarding claim 12, Soffin provides the guidance for forming a w/o emulsion containing 1.6% by weight of sorbitan oleate and 0.4% by weight of PEG-30 dipolyhydroxystearate (Table 2), which is a 4:1 ratio, thereby reading on the claimed range of between 2:1 and 10:1.
Regarding claim 13, as discussed above, Soffin teaches the w/o emulsion contains 1.6% by weight of sorbitan oleate.
Regarding claim 14, as discussed above, Soffin teaches PEG-30 dipolyhydroxystearate as one of the preferred emulsifiers.
Regarding claims 15-16, as discussed above, Soffin provides the guidance for  forming the w/o emulsion containing 1.6% by weight of sorbitan oleate and 0.4% by weight of PEG-30 dipolyhydroxystearate, which is a 4:1 ratio, thereby reading on the claimed ranges of between 2:1 and 10:1 and between 3:1 and 5:1, respectively of the claims 15 and 16.
Regarding claims 17-18, as discussed above, Soffin teaches the w/o emulsion contains 1.6% by weight of sorbitan oleate.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613